Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 1 of 24 PageID #: 25083




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  SPRINT COMMUNICATIONS COMPANY
  L.P.,
                     Plaintiff;

                  v.

  CHARTER COMMUNICATIONS, INC.,
                                                      Civil Action No. 17-1734-RGA
  CHARTER COMMUNICATIONS
  HOLDINGS, LLC, SPECTRUM
  MANAGEMENT HOLDING COMPANY,
  LLC, CHARTER COMMUNICATIONS
  OPERATING, LLC, BRIGHT HOUSE
  NETWORKS, LLC,
                        Defendants.


                                MEMORANDUM OPINION

 Christina B. Vavala and Stephen J. Kraftschik, POLSINELLI PC, Wilmington, DE; Aaron E.
 Hankel, B. Trent Webb, John D. Garretson, Jonathan M. Hernandez, Jordan T. Bergsten, Lauren
 E. Douville, Lydia C. Raw, Mark D. Schafer, Ryan D. Dykal, and Ryan J. Schletzbaum,
 SHOOK, HARDY & BACON LLP, Kansas City, MO; Michael W. Gray and Robert H. Reckers,
 SHOOK, HARDY & BACON LLP, Houston, TX, attorneys for Plaintiff Sprint Communications
 Company LP.

 Kelly E. Farnan, RICHARDS, LAYTON & FINGER PA, Wilmington, DE; Alex Henriques,
 Robert A. Appleby, Ryan Kane, James E. Marina, Gregory Arovas, and Jeanne M. Heffernan,
 KIRKLAND & ELLIS LLP, New York, NY; Bao T. Nguyen, KIRKLAND & ELLIS LLP, San
 Francisco, CA; Gregory Polins, KIRKLAND & ELLIS LLP, Chicago, IL; Luke Dauchot,
 KIRKLAND & ELLIS, LLP, Los Angeles, CA; Daniel L. Reisner, David S. Benyacar, and
 Michael Block, ARNOLD & PORTER KAYE SCHOLER LLP, New York, NY; Robert J.
 Katerberg, ARNOLD & PORTER KAYE SCHOLER LLP, Washington, DC; Thomas T.
 Carmack, ARNOLD & PORTER KAYE SCHOLER LLP, Palo Alto, CA, attorneys for
 Defendants Charter Communications, Inc. et al.




 March 16, 2021
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 2 of 24 PageID #: 25084




 /s/ Richard G. Andrews
 ANDREWS, U.S. DISTRICT JUDGE:

           Before the Court is Plaintiff’s Motion for Partial Summary Judgment Regarding

 Collateral Estoppel and Equitable Defenses. (D.I. 460). Defendants filed a cross motion for

 Partial Summary Judgment of No Collateral Estoppel. (D.I. 498). I have reviewed the parties’

 briefing. (D.I. 461, 502, 525). I heard oral argument on some issues on November 30, 2020. (D.I.

 554).

     I.       BACKGROUND

           Plaintiff Sprint Communications currently asserts claims from nine 1 patents against

 Defendants Charter Communications, Charter Communications Holdings, Spectrum

 Management Holding Company, Charter Communications Operating, and Bright House

 Networks. Plaintiff asserts that Defendants’ Voice-over-IP (“VoIP”) systems infringe these

 patents, which can be grouped into the Call Control Patents, the Broadband Patents, and the

 Enhanced Services Patent. The Call Control Patents are Nos. 6,452,932 (“the ʼ932 Patent”),

 6,463,052 (“the ʼ052 Patent”), 6,633,561 (“the ʼ3,561 Patent”), 7,286,561 (“the ʼ6,561 Patent”),

 and 7,505,454 (the ʼ454 Patent”). The Broadband Patents are Nos. 6,343,084 (“the ʼ084 Patent”),

 6,473,429 (“the ʼ429 Patent”), and 6,298,064 (“the ʼ064 Patent”). Patent No 6,697,340 (“the ʼ340

 Patent”) is the Enhanced Services Patent.

     II.      LEGAL STANDARD

           “The court shall grant summary judgment if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.




 1
   Plaintiff asserted claims from eleven patents at the time of the briefing, but has since dismissed
 all claims of two of them. (See D.I. 432 at 2; D.I. 493). The reduction to nine patents has no
 impact on the analysis.


                                                   2
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 3 of 24 PageID #: 25085




 Civ. P. 56(a). The moving party has the initial burden of proving the absence of a genuinely

 disputed material fact relative to the claims in question. Celotex Corp. v. Catrett, 477 U.S. 317,

 330 (1986). Material facts are those “that could affect the outcome” of the proceeding, and “a

 dispute about a material fact is ‘genuine’ if the evidence is sufficient to permit a reasonable jury

 to return a verdict for the nonmoving party.” Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir.

 2011) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The burden on the

 moving party may be discharged by pointing out to the district court that there is an absence of

 evidence supporting the non-moving party’s case. Celotex, 477 U.S. at 323.

         The burden then shifts to the non-movant to demonstrate the existence of a genuine issue

 for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986);

 Williams v. Borough of West Chester, Pa., 891 F.2d 458, 460–61 (3d Cir. 1989). A non-moving

 party asserting that a fact is genuinely disputed must support such an assertion by: “(A) citing to

 particular parts of materials in the record, including depositions, documents, electronically stored

 information, affidavits or declarations, stipulations . . . , admissions, interrogatory answers, or

 other materials; or (B) showing that the materials cited [by the opposing party] do not establish

 the absence . . . of a genuine dispute . . . .” Fed. R. Civ. P. 56(c)(1).

         When determining whether a genuine issue of material fact exists, the court must view

 the evidence in the light most favorable to the non-moving party and draw all reasonable

 inferences in that party’s favor. Scott v. Harris, 550 U.S. 372, 380 (2007); Wishkin v. Potter, 476

 F.3d 180, 184 (3d Cir. 2007). A dispute is “genuine” only if the evidence is such that a

 reasonable jury could return a verdict for the non-moving party. Anderson, 477 U.S. at 247–49.

 If the non-moving party fails to make a sufficient showing on an essential element of its case




                                                    3
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 4 of 24 PageID #: 25086




 with respect to which it has the burden of proof, the moving party is entitled to judgment as a

 matter of law. See Celotex Corp., 477 U.S. at 322.

    III.      ANALYSIS

              A. Collateral Estoppel

           Collateral estoppel, also known as issue preclusion, bars parties from re-litigating matters

 that they had a full and fair opportunity to litigate. Montana v. United States, 440 U.S. 147, 153

 (1979). This “protects their adversaries from the expense and vexation attending multiple

 lawsuits, conserves judicial resources, and fosters reliance on judicial action by minimizing the

 possibility of inconsistent decisions.” Id. at 153-54.

           In a patent case, the law of the regional circuit applies to collateral estoppel generally and

 Federal Circuit precedent applies where the determination of collateral estoppel involves

 substantive issues of patent law. Ohio Willow Wood Co. v. Alps South, LLC, 735 F.3d 1333,

 1342 (Fed. Cir. 2013). Thus, Third Circuit law applies here. The Third Circuit analyzes four

 requirements for the application of collateral estoppel: “(1) the identical issue was previously

 adjudicated; (2) the issue was actually litigated; (3) the previous determination was necessary to

 the decision; and (4) the party being precluded from relitigating the issue was fully represented

 in the prior action.” Jean Alexander Cosmetics, Inc. v. L’Oreal USA, Inc., 458 F.3d 244, 249 (3d

 Cir. 2006) (citation omitted). The Third Circuit has “also considered whether the party being

 precluded ‘had a full and fair opportunity to litigate the issue in question in the prior action.’” Id.

 (quoting Seborowski v. Pittsburgh Press Co., 188 F.3d 163, 169 (3d. Cir. 1999)).

           Plaintiff’s preclusion arguments arise from Defendants’ involvement in a prior action

 between Plaintiff and Time Warner Cable in the United States District Court for the District of

 Kansas (“the Kansas Action”). See Sprint Commc’ns Co. v. Time Warner Cable, Inc., 255 F.




                                                     4
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 5 of 24 PageID #: 25087




 Supp. 3d 1134 (D. Kan. 2017), aff’d, 760 F. App’x 977 (Fed. Cir. 2019). During the pendency of

 the suit, Defendants merged with Time Warner Cable. (D.I. 462-1, Exh. G at 235 of 755). In the

 Kansas Action, the jury found that Time Warner Cable infringed each of the asserted claims in

 five of Plaintiff’s patents and that none of the claims were invalid. Sprint Commc’ns Co., 255 F.

 Supp. 3d at 1137-38. Based on this prior action, Plaintiff argues that Defendants should be

 precluded from re-litigating validity of the patents and patent claims at issue in the Kansas

 Action, and the same issues that were adjudicated in the Kansas Action (to wit, the Call Control

 and Broadband Patents’ compliance with § 112 and the doctrine of equivalents). (D.I. 461 at 5).

         The parties dispute the first and the fourth factors of issue preclusion: whether the

 identical issue was previously adjudicated and whether the party being precluded from

 relitigating the issue was fully represented in the prior action.

                       1. Defendants Were Fully Represented in the Kansas Action

         Plaintiff argues that Defendants were fully represented and had a full and fair opportunity

 to litigate in the Kansas Action. (D.I. 461 at 8). Plaintiff asserts that after the merger between

 Defendants and Time Warner Cable in May 2016, Defendants were in control of the Kansas

 Action litigation, including the jury trial and the appeals. (Id. at 9).

         Defendants argue that since the merger took place after claim construction, fact and

 expert discovery, and most of summary judgment briefing, most of the important decisions in the

 litigation had been made, leaving them without “effective choice as to the legal theories and

 proofs.” (D.I. 502 at 8). Because of this, Defendants contend that the Kansas Action has no

 preclusive effect as they did not have control over nor were parties to the Kansas Action. (Id. at

 2).




                                                    5
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 6 of 24 PageID #: 25088




        As a general principle, “one is not bound by a judgment in personam in a litigation in

 which he is not designated as a party.” Hansberry v. Lee, 311 U.S. 32, 40 (1940). This is because

 a nonparty to a suit usually has not had a “full and fair opportunity to litigate” the issues in the

 suit. Taylor v. Sturgell, 553 U.S. 880, 895 (2008). However, there are six recognized exceptions

 to this general rule, id. at 893, and three have been raised in this case: “substantive legal

 relationship,” “represented by someone with the same interests,” and “assumed control.” Id. at

 893-95; (D.I. 461 at 8-12). I need only address the third of these three.

        Under the “assumed control” exception, “a nonparty is bound by a judgment if she

 ‘assume[d] control’ over the litigation in which that judgment was rendered.” Taylor, 553 U.S. at

 895 (quoting Montana, 440 U.S. at 154). In other words, a nonparty to an action “who controls

 or substantially participates in the control of the presentation on behalf of a party is bound by the

 determination of issues decided as though he were a party.” Marshak v. Treadwell, 240 F.3d 184,

 195 (3d Cir. 2001) (quoting Restatement (Second) of Judgments § 39). To have control over

 litigation, the nonparty must have “effective choice as to the legal theories and proofs to be

 advanced in behalf of the party to the action” and “control over the opportunity to obtain

 review.” Id. (quoting Restatement (Second) of Judgments § 39 cmt. c.). “Because such a person

 has had ‘the opportunity to present proofs and argument,’ he has already ‘had his day in court’

 even though he was not a formal party to the litigation.” Taylor, 553 U.S. at 895 (quoting

 Restatement (Second) Judgments § 39 cmt. a).

        Under this exception, Defendants had the full and fair opportunity to litigate in the

 Kansas Action. In 2011, Plaintiff filed an infringement suit against Time Warner Cable, Time

 Warner Entertainment-Advance/Newhouse Partnership, and other related defendants (the “TWC

 Defendants”). (D.I. 503-1, Exh. 1 at 3 of 752). On May 26, 2015, Defendant Charter announced




                                                    6
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 7 of 24 PageID #: 25089




 a definitive agreement for Charter to merge with Time Warner Cable. (D.I. 462-1, Exh. F at 230

 of 755). In the same press release, Defendant Charter announced an amended agreement for its

 acquisition of Bright House Networks from Advance/Newhouse Partnership. (Id.). Defendant

 Charter declared on May 18, 2016 that it had completed its merger with Time Warner Cable and

 its acquisition of Bright House. (Id., Exh. G at 235 of 755). The Kansas Action was tried from

 February 13, 2017 to March 3, 2017. See Sprint Commc’ns, 255 F. Supp. 3d at 1137.

         At oral argument, both parties agreed that Defendant Charter had control over the Kansas

 Action as of May 2016, the month of the merger with Time Warner Cable. (D.I. 554 at 12:6-20).

 While litigation decisions were made before Defendant Charter acquired Time Warner Cable,

 these decisions do not preclude the conclusion that Defendant Charter assumed control of the

 Kansas Action and the subsequent appeals. See AstraZeneca UK Ltd. v. Watson Labs., Inc. (NV),

 905 F. Supp. 2d 596, 603 (D. Del. 2012).

         In AstraZeneca, AstraZeneca was involved in litigation with Cobalt when Cobalt was

 acquired by Watson Laboratories’ parent in December 2009. Id. Cobalt and AstraZeneca went to

 trial in June 2010. Id. at 598. In a later action, when AstraZeneca sued Watson and sought to

 preclude it from relitigating certain issues litigated in the Cobalt case, the court agreed that

 collateral estoppel should apply. Id. at 603. Even though Watson’s parent acquired Cobalt six

 months before trial, the court determined that Watson’s parent controlled Cobalt during the

 pendency of litigation and the subsequent appeals. The parties did stipulate to that, but the court

 also noted that the facts indicated that Watson’s parent “had control and an interest” in the 2010

 litigation, and “therefore, a full and fair opportunity to litigate.” Id.

         Similarly, in this case, Defendants had control of and an interest in the Kansas Action as

 of May 2016. (D.I. 554 at 12:6-20). Defendants assumed control over the litigation nine months




                                                     7
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 8 of 24 PageID #: 25090




 prior to trial and retained that control during trial and throughout the appeals process. Defendants

 had “effective choice as to the legal theories and proofs” advanced at trial and on appeal and had

 “control over the opportunity to obtain review.” Marshak, 240 F.3d at 195 (quoting Restatement

 (Second) of Judgments § 39 cmt. c.). While litigation decisions were made prior to Defendants

 merging with Time Warner Cable and assuming control over the litigation, Defendants still had

 their day in court as they controlled the legal theories and arguments advanced at trial and on

 appeal. See Taylor, 553 U.S. at 895. Defendants assumed control over the Kansas Action in May

 2016, and thus were fully represented in that case. 2

                        2. Identical and Non-Identical Issues of Invalidity

        The parties disagree as to whether identical issues were previously adjudicated in the

 Kansas Action. In the Kansas Action, the jury found claims 1 and 7 of the ’084 Patent; claims 1,

 24, and 38 of the ’3,561 Patent; claims 1 and 4 of the ’052 Patent, claims 1, 5, and 7 of the ’429

 Patent; and claims 1 and 26 of the ’064 Patent not invalid for lack of written description,

 anticipation, or obviousness. (D.I. 462-1, Exh. Q at 493-505 at 755). The district judge

 concluded that sufficient evidence supported the jury’s finding of validity. Sprint Commc’ns, 255

 F. Supp. 3d at 1147.

        Based on this, Plaintiff contends that Defendants should be precluded from litigating

 invalidity of the patents and patent claims previously adjudicated in the Kansas Action. (D.I. 461

 at 6). Plaintiff also argues that Defendants should be precluded from litigating the doctrine of

 equivalents and invalidity under § 112 of all asserted claims of the Broadband and Call Control




 2
   As the “assumed control” exception applies, the Court will not address of the other raised
 exceptions of “substantive legal relationship” and “represented by someone with the same
 interests.”


                                                  8
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 9 of 24 PageID #: 25091




 Patents (instead of just those in the Kansas Action), as the identical challenges made in the

 Kansas Action are being made in this action. (Id. at 13).

        Defendants argue first that invalidity is not a single issue for the purposes of issue

 preclusion. (D.I. 502 at 10). Defendants also contend that collateral estoppel should not apply, as

 the issues Plaintiff moves to preclude in this action are not identical to those addressed in the

 Kansas Action. (Id. at 11). Defendants assert that their enablement defense was not previously

 adjudicated because it was not presented to the jury. (Id.). Defendants also argue that there are

 different issues for anticipation and obviousness as they have different prior art, and that a

 change in claim construction has created a different issue for invalidity of the Call Control

 Patents under §112. (Id. at 12-13). Lastly, Defendants assert that the equivalence issues are not

 the same between this action and the Kansas Action. (Id. at 14).

                            a. Invalidity as a Single Issue

        Plaintiff contends that invalidity is a single issue; as it was previously adjudicated in the

 Kansas Action, Defendants should be estopped from litigating it in this action. (D.I. 461 at 6-7).

 Plaintiff further argues that regardless of whether validity is a single issue, Defendants should be

 estopped from litigating validity under 35 U.S.C. §§ 102, 103, and 112, as invalidity under those

 sections was litigated in the Kansas Action. (Id. at 7 n.7). Specifically, Plaintiff contends that the

 validity of at least claims 1 and 7 of the ’084 Patent; claims 1, 24, and 38 of the ’3,561 Patent;

 claims 1 and 4 of the ’052 Patent; claims 1, 5, and 7 of the ’429 Patent; and claims 1 and 26 of

 the ’064 Patent were litigated and necessary to the judgment in the Kansas Action. (Id. at 6).

        Defendants contend that that validity is not a single issue for the purposes of issue

 preclusion, and that they should not be precluded from litigating validity in this action. (D.I. 502

 at 9-11).




                                                   9
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 10 of 24 PageID #: 25092




         Whether validity is a single issue for the purposes of issue preclusion has not been

 addressed by the Federal Circuit or the Third Circuit. See Orexo AB v. Actavis Elizabeth LLC,

 371 F. Supp. 3d 175, 183 (D. Del. 2019). Many district courts have held that validity is a single

 issue in a collateral estoppel analysis. See id. at 183 n.6 (collecting cases).

         The decisions in this District are split on the issue. Compare AstraZeneca UK, 905 F.

 Supp. 2d at 602-03 (concluding that invalidity is a single issue for the purposes of collateral

 estoppel), with Orexo, 371 F. Supp. 3d at 184 (declining “to adopt a per se rule that validity is a

 single issue for the purposes of issue preclusion”), and TASER Int’l, Inc. v. Karbon Arms, LLC, 6

 F. Supp. 3d 510, 519 (D. Del. 2013) (holding that “each theory of invalidity is a single issue”). 3

         I find Judge Connolly’s decision in Orexo persuasive. This decision relied on the

 Supreme Court’s opinion in Blonder-Tongue, Third Circuit law defining “identical issues,” and

 important collateral estoppel and patent law policies. See Orexo, 371 F. Supp. 3d at 184.

         Third Circuit precedent supports the reasoning that invalidity defenses are not identical

 issues. The Third Circuit instructs that issues are identical where “the same general legal rules

 govern both cases” and where “the facts of both cases are indistinguishable as measured by those

 rules.” Suppan v. Dadonna, 203 F.3d 228, 233 (3d Cir. 2000) (quoting 18 Charles Alan Wright,

 Arthur R. Miller & Edward H. Cooper, Federal Practice & Procedure § 4425 (1981 4)). Different

 legal rules govern each invalidity theory. Sections 101, 102, 103, and 112 each require a

 defendant to establish different elements. See Orexo, 371 F. Supp. 3d at 185-86. The fact that




 3
   I wrote TASER. But TASER considered the issue in a summary fashion, which is why I have
 reconsidered the issue now.
 4
   Despite the forty-year difference between the cited edition and the most current edition, Federal
 Practice & Procedure still states the same parameters for identical issues. See 18 Charles Alan
 Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice & Procedure § 4425 (3d ed.
 2020).


                                                   10
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 11 of 24 PageID #: 25093




 each theory of invalidity has its own elements and required proof establishes that they are not

 governed by “the same general legal rules.” Suppan, 203 F.3d at 233.

        Under Federal Circuit precedent, “it is the identity of the issues that were litigated that

 determines whether collateral estoppel should apply.” Ohio Willow Wood, 735 F.3d at 1342.

 Different elements and legal rules are litigated under sections 101, 102, 103, and 112, as the fact

 finder must determine whether the patent is invalid due to, e.g., its subject matter, anticipation,

 obviousness, written description, enablement, and/or indefiniteness. While the overall question

 of the patent’s validity is the same, the theories of invalidity are not identical. Each one analyzes

 different legal rules and qualities of the patent. Foreclosing a defendant from making any

 invalidity arguments because the defendant previously litigated invalidity on a different ground

 prevents defendant from being heard on a distinct issue with its own legal rules.

        As each theory of invalidity has its own legal rules and seeks a different answer on the

 question of invalidity, each theory is its own issue for the purposes of issue preclusion. Thus,

 Plaintiff’s arguments on precluding validity challenges will be evaluated by theory.

                            b. Enablement and Written Description Defenses

        Plaintiff argues that Defendants should be precluded from litigating the Broadband and

 Call Control Patents’ compliance with 35 U.S.C. § 112, as identical challenges were litigated in

 the Kansas Action. (D.I. 461 at 12-13). Plaintiff contends that both the written description and

 enablement defenses were litigated in the Kansas Action for the specifications at issue in the

 instant case, so Defendants should be unable to raise them here. (Id.). Plaintiff argues that while

 enablement was not ultimately presented to the jury in the Kansas Action, it was still

 adjudicated, actually litigated, and necessary. (Id.).




                                                   11
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 12 of 24 PageID #: 25094




        Defendants set forth two grounds for why issue preclusion should not apply here: (1)

 enablement was not adjudicated in the Kansas Action as it was not presented to the jury; and (2)

 a different claim construction in this case does not bar Defendants from asserting invalidity of

 the Call Control Patents under 35 U.S.C. § 112. (D.I. 502 at 11-13). Defendants argue that they

 should not be precluded from presenting an enablement defense, as it was not presented to the

 jury in the Kansas Action. (D.I. 502 at 11). For that reason, Defendants assert that the issue was

 never adjudicated in the prior litigation. (Id. at 11-12). Defendants also argue that the enablement

 defense was already waived before the merger between Defendant Charter and Time Warner

 Cable, so Defendants should have the opportunity to litigate the defense here. (Id.).

        Further, Defendants contend that issue preclusion should not bar their § 112 challenges to

 the Call Control Patents, as there has been a change in claim construction between the Kansas

 Action and this case. (Id. at 12-13). Defendants argue that they should have the opportunity to

 present new written description and enablement defenses that “could not be meaningfully

 adjudicated under the prior court’s constructions.” (Id. at 13). Defendants do not respond to

 Plaintiff’s argument that the identical issues of validity under § 112 were litigated as to the

 Broadband Patents in the Kansas Action. (See id. at 12-13). 5

        Plaintiff counters that the change in claim construction does not impact the application of

 claim preclusion, as the Court’s construction is a minor and narrowing change, which makes the

 patents less vulnerable to Defendants’ § 112 defenses. (D.I. 525 at 8).




 5
   Plaintiff made this argument in relation to both the Call Control and Broadband Patents, but did
 not distinguish between the two sets of patents. Defendants responded only referring to the Call
 Control Patents. Plaintiff does not claim Defendants were waiving something by doing so. I
 think both sides understood the issue not to depend on the distinction between the two sets of
 patents. Thus, I make the same ruling on both sets of patents.


                                                  12
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 13 of 24 PageID #: 25095




        The Federal Circuit has recognized that where there is a change in law, collateral estoppel

 does not apply. Voter Verified, Inc. v. Election Sys. & Software LLC, 887 F.3d 1376, 1381 (Fed.

 Cir. 2018). However, the issue here is a change in claim construction. Neither party has

 identified a Federal Circuit case on point.

        Plaintiff argues that under Fairchild Semiconductor Corp., issue preclusion should apply.

 (D.I. 525 at 8). There, the court determined that a “minor” change in claim construction did not

 prevent the application of issue preclusion, as the issue was still identical because the defendant

 brought the same validity challenges. Fairchild Semiconductor Corp. v. Power Integrations, Inc.,

 2015 WL 1905871, at *2 (D. Del. Apr. 23, 2015). Defendants contend that a change in claim

 construction is relevant under Allergan Sales. In that case, the court determined that it would be

 “inappropriate” to bar the defendant “from asserting new theories of invalidity under a new,

 broader claim construction of critical terms where new theories under § 112 are included.”

 Allergan Sales, LLC v. Sandoz, Inc., 211 F. Supp. 3d 907, 915 (E.D. Tex. 2016).

        The claim construction in this case differs from that in the Kansas Action. In this case,

 the Court construed “packet communication system”/ “packet system”/ “asynchronous

 communication system”/ “broadband network” to all mean “system wherein packets are routed

 by network elements, wherein at least one network element is a switch.” (D.I. 304 at 3-4). In the

 Kansas Action, the district court declined to construe “packet communication system,” “packet

 system,” and “asynchronous communication system.” (D.I. 503-1, Exh. 17 at 525-27 of 752).

 “Broadband network” was not discussed in the claim construction opinion. (See id., Exh. 17).

        In the Kansas Action, the district court excluded testimony of one witness pertaining to

 whether the switch existed but permitted the testimony of the TWC Defendants’ expert Dr. Paul

 Min. (D.I. 462-1, Exh. Y at 742 of 755). Dr. Min testified that the particular switch did not exist




                                                  13
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 14 of 24 PageID #: 25096




 and thus that the inventor did not possess his invention. (Id.). The court, in its ruling excluding

 the other witness, stated that “the patent claims here do not require the use of an ATM switch.

 Thus, the fact that no such switch existed is not dispositive.” (Id.). The district court held that

 “the jury was properly instructed that the full scope of the claim need not be expressly disclosed

 in the specification, so long as a person skilled in the art would have understood the scope of the

 claim.” (Id. at 743 of 755). The court stated that Dr. Min testified to “the non-existence of the

 ATM switch, but the jury was not required to credit that testimony.” (Id. at 743 n.5 of 755).

        It is undisputed that in the Kansas Action, the TWC Defendants argued that the Call

 Control Patents were invalid for lack of written description. (Id. at 742 of 755). The TWC

 Defendants’ arguments centered on the inventor not having possession of the invention, as the

 specification discloses an ATM switch that did not exist at the time of patent prosecution. (Id.). It

 is also undisputed that Defendants plan to present the same § 112 invalidity defenses for the Call

 Control Patents. (Id., Exh. T at 515-17 of 755). Defendants maintain that they should not be

 barred by collateral estoppel because with the requirement of a switch to practice the asserted

 claims of the Call Control Patents, “the specification’s failure to disclose a suitable ATM, IP or

 other switch that can be used to perform the claimed methods represents new written description

 and enablement defenses that could not be meaningfully adjudicated previously under the prior

 court’s constructions.” (D.I. 502 at 13).

        I agree with Defendants. Collateral estoppel is intended to bar parties from re-litigating

 matters that they previously had a full and fair opportunity to litigate. See Montana, 440 U.S. at

 153. Defendants did not have a full and fair opportunity to litigate their § 112 defenses under this

 Court’s claim construction, and they should have the opportunity to do so.




                                                   14
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 15 of 24 PageID #: 25097




        Under the claim construction in the Kansas Action, no switch was required. In this case,

 the Court determined that a switch is required for the asserted claims of the Call Control Patents.

 The claim construction in this case mandates that to satisfy the requirements of § 112, a person

 skilled in the art would understand that the scope of the claim includes a required switch.

 Therefore, if a switch was required, but no such switch existed (as Defendants argue), a jury

 could find that the inventor did not possess the invention and/or that a reasonable person skilled

 in the art would not have been able to practice the claims without undue experimentation.

        Claim construction is tightly intertwined with the analysis of § 112 defenses. “[C]laim

 construction is inherent in any written description analysis.” In re Katz Interactive Call

 Processing Patent Litig., 639 F.3d 1303, 1319 (Fed. Cir. 2011). “A district court must base its

 analysis of written description under § 112, ¶ 1 on proper claim construction.” Koninklijk Philips

 Elecs. N.V. v. Cardiac Sci. Operating Co., 590 F.3d 1326, 1336 (Fed. Cir. 2010). As for

 enablement, the “enablement inquiry necessarily depends on an interpretation of the claims.”

 McRO, Inc. v. Bandai Namco Games Am., Inc., 959 F.3d 1091, 1100 (Fed. Cir. 2020) (quoting

 Liquid Dynamics Corp. v. Vaughan Co., 449 F.3d 1209, 1224 n.2 (Fed. Cir. 2006)). As claim

 construction is integral to an analysis of written description and enablement, a difference in

 claim construction can make issues not identical.

        Issues are not identical where different legal rules govern cases and where the facts are

 distinguishable. See Suppan, 203 F.3d at 233. Here, the claim construction was based on intrinsic

 evidence (D.I. 296 at 20), making it a conclusion of law. See Teva Pharm. USA, Inc. v. Sandoz,

 Inc., 574 U.S. 318, 331 (2015). My claim construction is a different legal conclusion than the

 Kansas Court’s claim construction, meaning Defendants’ theories of invalidity for lack of written




                                                  15
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 16 of 24 PageID #: 25098




 description and enablement will be based on a different legal ruling in the instant case than in the

 Kansas Action. Thus, the issues are not identical, and issue preclusion does not apply.

        The issues of invalidity under § 112 are not identical between the Kansas Action and the

 instant case. The requirement of a switch under this Court’s claim construction creates different

 issues of written description and enablement than were addressed in the Kansas Action. In this

 case, the application of issue preclusion would deny Defendants a meaningful opportunity to

 litigate their § 112 invalidity defenses under a claim construction that requires an element not

 required in the Kansas Action.

        Plaintiff’s motion for partial summary judgment of collateral estoppel regarding

 Defendants’ § 112 defenses is denied.

                            c. Anticipation and Obviousness Defenses

        Plaintiff argues that Defendants should be precluded from challenging the validity of the

 patents and claims involved in the Kansas Action under §§ 102 and 103. (D.I. 525 at 6).

        Defendants contend that they should not be precluded from challenging validity under

 these sections, as they are asserting different prior art in this case. (D.I. 502 at 13). Defendants

 argue that use of different prior art presents different issues. (Id.). Specifically, Defendants

 contend that the prior art references currently at issue are Bolliger, Hiller ʼ636, Hiller ʼ445,

 Madonna, Bartholomew, Ambrosch, Russell, Q.700, Q.702, and Q.705, whereas the prior art

 references at issue in the Kansas Action were “Larry Schessel’s European patent application”

 and a “1991 Telecom Report.” (Id.). Plaintiff counters that “a promise to offer ‘different

 evidence’ cannot defeat preclusion.” (D.I. 525 at 8).

        I agree with Plaintiff. In Dana, the Federal Circuit concluded that different prior art did

 not prevent the issues from being identical. Dana v. E.S. Originals, Inc., 342 F.3d 1320, 1325




                                                   16
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 17 of 24 PageID #: 25099




 (Fed. Cir. 2003). There, the defendants argued that the products were the same and that, as in the

 first action, they denied infringement, but that the evidence submitted was qualitatively and

 quantitively different from the evidence used in the first action. Id. The Federal Circuit held that

 while the defendants wished to “buttress their case through different evidence,” the issues in the

 actions were identical, as the actions involved “the same patent, the same accused products, and

 the same argument with respect to [infringement].” Id.

         Here, Defendants wish to “buttress their case” with different prior art evidence 6. See id.

 However, this is not enough to defeat issue preclusion. Much like Dana, the asserted patents in

 this action are the same as in the Kansas Action and Defendants put forth the same invalidity

 arguments. Even though there is different prior art evidence that Defendants could use to argue

 invalidity defenses, the issues are still identical. See id.

         Besides for listing prior art that is different from the prior art used in the Kansas Action,

 Defendants do not make any argument for how the different prior art makes the issue no longer

 identical. (See D.I. 502 at 13). Defendants only cite to TASER International. (Id. at 13-14). In

 that case, I quoted 6 Annotated Patent Digest § 38.46, “if the invalidity theories are based on . . .

 different prior art, the requirement of identicality is not satisfied.” TASER Int’l, 6 F. Supp. 3d at

 519. Beyond this, Defendants do not cite any case law indicating that different prior art

 automatically makes an issue non-identical to one litigated in a prior action. And I now think I

 went too far in TASER. For example, for anticipation, the issue is whether there is a piece of




 6
  I note that some references that Defendants argue are different prior art were previously
 considered prior art references in the Kansas Action. In their Second Supplemental Invalidity
 Contentions in the Kansas Action, the TWC Defendants listed as prior art: Madonna, Ambrosch,
 Q.702, Q.705, Bartholomew, and Russell (D.I. 461-2, Exh. D at 97, 103, 113, 117 of 755). The
 TWC Defendants included these prior art references as part of their invalidity contentions, but
 chose not to present them at trial.


                                                    17
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 18 of 24 PageID #: 25100




 prior art with the same limitations as the asserted claim. Whether Prior Art A or Prior Art B is

 the piece of prior art that meets that requirement is a question of proof, not a different invalidity

 theory as to why the asserted claim is invalid.

        Purposes of collateral estoppel include protecting parties from the expense of multiple

 lawsuits and the conservation of judicial resources. See Montana, 440 U.S. at 153-54. These

 purposes are not served in a case such as this, where Defendants are seeking to relitigate the

 same issues based on different prior art, including some prior art that was raised in invalidity

 contentions in the Kansas Action. Defendants had a full and fair opportunity to litigate

 anticipation and obviousness using prior art in the Kansas Action. They are not entitled to a

 second bite at the anticipation and obviousness apples. Therefore, Defendants will be precluded

 from relitigating anticipation and obviousness for the patents and patent claims asserted in the

 Kansas Action, as those invalidity theories were fully litigated there. Plaintiff’s motion for partial

 summary judgment of collateral estoppel on this issue is granted.

                            d. Doctrine of Equivalents

        Plaintiff contends that Defendants should be precluded from relitigating the doctrine of

 equivalents, specifically whether Internet Protocol (“IP”) media gateways are equivalent to an

 ATM interworking multiplexer. (D.I. 461 at 14). Plaintiff asserts that the Kansas Action

 previously determined that an IP media gateway was interchangeable with an ATM interworking

 multiplexer, and so the Defendants should not be able to litigate the applicability of the doctrine

 of equivalents on this basis. (Id.). Defendants counter that Plaintiff’s motion fails as it has not

 proven that the equipment determined to be equivalent in the Kansas Action is the same

 equipment used by Defendants. (D.I. 502 at 14). Defendants argue that the record shows that

 there are numerous differences between the equipment determined to be equivalent in the Kansas




                                                   18
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 19 of 24 PageID #: 25101




 Action and Defendants’ equipment, and for that reason, they should not be precluded from

 litigating equivalence. (Id.).

         The Kansas Action determined that non-party Time Warner Cable’s MGX 8880 was

 equivalent to an ATM interworking multiplexer. See Sprint Commc’ns, 760 F. App’x at 987. The

 Kansas Action, however, did not determine which equipment was used by Defendants in the

 instant case or whether such equipment is equivalent to an ATM interworking multiplexer.

 Plaintiff has not shown that Defendants used the same equipment that was found equivalent in

 the Kansas Action. Defendants identify differences between the MGX 8880 and the equipment

 they used, in that the MGX 8880 uses an ATM backplane and was designed for swappable

 ATM/IP cards, meaning that it could output IP or ATM packets depending on the card that was

 used. (D.I. 502 at 14-15). Such contentions are supported by evidence in the record.

         Plaintiff’s expert, Dr. Stephen Wicker, opines that Defendant Charter did not use an

 MGX 8880 and that Defendant Bright House only used MGXs in a limited manner and prior to

 2007. (D.I. 503-1, Exh. 23 at 737-38, 740 n.50 of 752). Defendants also proffer evidence that

 shows that Defendants did not use any media gateways that had an ATM backplane during the

 damages period. (Id., Exh. 24 at 747, 749 of 752 (internal page numbering 226:3-227:8, 233:7-9)

 (Defendant Bright House only used ATM when transporting IP in 2004 and 2005); Id., Exh. 25

 at 752 of 752 (internal page numbering 233:7-9) (Defendant Charter did not have an ATM

 network while deponent [Kent Mitchell] worked there)).

         Therefore, an identical issue was not litigated in the Kansas Action. Issues are identical

 where “the same general legal rules govern both cases” and where “the facts of both cases are

 indistinguishable as measured by those rules.” Suppan, 203 F.3d at 233. The facts in this case are

 distinguishable from those in the Kansas Action. The facts in the record establish that




                                                  19
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 20 of 24 PageID #: 25102




 Defendants did not use the same equipment that the Kansas Action determined infringed

 Plaintiff’s patents under the doctrine of equivalents. Defendants have not yet had the opportunity

 to litigate whether their equipment was equivalent to the inventions in the asserted claims. They

 will not be precluded from such litigation in this case. Plaintiff’s motion for partial summary

 judgment of collateral estoppel is denied as to Plaintiff’s doctrine of equivalents theories.

            B. Equitable Defenses

        Plaintiff seeks summary judgment on Defendants’ equitable defenses of acquiescence,

 waiver, and unclean hands. 7

                      1. Acquiescence and Waiver

        Plaintiff first contends that Defendants’ equitable defenses fail as a matter of law under

 the Supreme Court’s decision in SCA Hygiene Products, as they are based on Plaintiff’s alleged

 delay in filing suit. (D.I. 461 at 17). There, the Supreme Court held that in a patent case, laches

 could not be used as a defense against damages where infringement occurred within the time

 period set by 35 U.S.C. § 286. SCA Hygiene Prods., Aktiebolag v. First Quality Baby Prods.,

 LLC, 137 S. Ct. 954, 967 (2017). Defendants argue that SCA Hygiene Products involves laches,

 not acquiescence or waiver, and therefore does not apply in this case. (D.I. 502 at 27).

        I agree with Defendants. SCA Hygiene Products concerns the laches defense, not any

 other equitable defenses. The decision does not even discuss acquiescence, waiver, or any other

 equitable defenses. Other courts have similarly determined that SCA Hygiene Products did not

 concern acquiescence. See Oil-Dri Corp. of Am. v. Nestle Purina Petcare Co., 2019 WL 861394,



 7
   Defendants have withdrawn the asserted defenses of exhaustion and equitable estoppel. (D.I.
 502 at 24 n.19; D.I. 138 at 2). Plaintiff’s motions for summary judgment on those defenses are
 dismissed as moot. Defendants also assert a license defense based on Plaintiff’s participation in
 standards setting organizations and Plaintiff is not seeking summary judgment on that defense.
 (D.I. 525 at 10 n.18).


                                                  20
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 21 of 24 PageID #: 25103




 at *7 n.5 (N.D. Ill. Feb. 22, 2019); JumpSport, Inc. v. Acad., Ltd., 2018 WL 10124888, at *4

 (E.D. Tex. Sept. 6, 2018).

         Beyond its reliance on SCA Hygiene Products, Plaintiff argues that Defendants have not

 established their acquiescence or waiver defenses. Plaintiff contends that Defendants have not

 shown that Plaintiff “actively represented that it would not assert its patent rights.” (D.I. 461 at

 18). Plaintiff argues that Defendants cite no evidence to support the proposition that Plaintiff

 intentionally relinquished its patent rights. (Id.).

         Defendants counter that there is evidence from which a reasonable trier of fact could

 conclude that Plaintiff knew about Defendants’ actions and that its delay in filing suit constituted

 acquiescence to Defendants’ alleged infringement. (D.I. 502 at 28). Defendants contend that

 there are genuine disputes of material fact that preclude summary judgment as there is evidence

 showing that Plaintiff knew of its rights and engaged in business with Defendants for fourteen

 years before filing suit. (Id.). Defendants point to interactions between Plaintiff and Defendants

 in the years prior to this suit as evidence that Plaintiff knew what Defendants were doing and

 remained silent about any potential infringement. (Id. at 25-26).

         “A party is deemed to have acquiesced when it ‘has full knowledge of his rights and the

 material facts and (1) remains inactive for a considerable time; or (2) freely does what amounts

 to recognition of the complained act; or (3) acts in a manner inconsistent with the subsequent

 repudiation, which leads the other party to believe that the act has been approved.” Sonos, Inc. v.

 D&M Holdings Inc., 2016 WL 4249493, at *5-6 (D. Del. Aug. 10, 2016) (citing Klassen v.

 Allegro Dev. Corp., 106 A.3d 1035, 1047 (Del. 2014)).




                                                    21
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 22 of 24 PageID #: 25104




         For a waiver defense, a defendant must establish that the plaintiff had “an existing right,

 knowledge of the right, [and] an actual intention to relinquish the right.” Sun Microsystems, Inc.

 v. Versata Enters., Inc., 630 F. Supp. 2d 395, 409 (D. Del. 2009).

         Defendants have not shown that there is an issue of disputed fact as to their acquiescence

 and waiver defenses. For both waiver and acquiescence, Defendants’ argument centers on

 Plaintiff’s delay in filing suit. (D.I. 502 at 27-29). While Defendants’ evidence shows that

 Plaintiff was aware of the services Defendants offered and the parties had business discussions

 prior to Sprint first asserting its patents in 2007 (see, e.g., D.I. 505-1, Exh. 52-62), this does not

 establish a genuine issue of material fact for Defendants’ acquiescence or waiver defenses.

 Plaintiff’s silence is not enough to show that it had an “actual intention” to relinquish its patent

 rights or that it “made an affirmative grant of consent or permission” to Defendants’ conduct. As

 Defendants have not shown that there is a genuine issue of material fact, Plaintiff’s motion for

 partial summary judgment on Defendants’ waiver and acquiescence defenses is granted.

                       2. Unclean Hands

         Plaintiff moves for summary judgment on Defendants’ unclean hands defense. (D.I. 461

 at 18). After first arguing that Defendants have not cited any evidence for this defense (id.),

 Plaintiff contends that it is entitled to summary judgment as Defendants’ unclean hands defense

 rests on the same facts supporting Defendants’ theory of inequitable conduct, on which Plaintiff

 has also moved for summary judgment. (D.I. 525 at 12). Defendants argue that Plaintiff is not

 entitled to summary judgment, first because Plaintiff has not met its burden of informing the

 Court of the basis for its motion. (D.I. 502 at 29). Defendants also contend that there is a genuine

 factual dispute as to whether Plaintiff obtained the Asserted Patents through misrepresentations

 to the United States Patent & Trademark Office (“USPTO”). (Id.).




                                                   22
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 23 of 24 PageID #: 25105




           To establish an unclean hands defense, Defendants must show that “(1) a party seeking

 affirmative relief (2) is guilty of conduct involving fraud, deceit, unconscionability, or bad faith

 (3) directly related to the matter in issue (4) that injures the other party (5) and affects the

 balance of equities between the litigants.” Sun Microsystems, Inc., 630 F. Supp. 2d at 410

 (quoting Castle v. Cohen, 676 F. Supp. 620, 627 (E.D. Pa. 1987)).

           Defendants’ unclean hands defense rests on the same evidence and arguments that

 supported their arguments against summary judgment on inequitable conduct. (D.I. 502 at 29;

 D.I. 525 at 12). Therefore, the motions for summary judgment on inequitable conduct and

 summary judgment on the unclean hands defense will rise or fall together. In a decision

 contemporaneous with this one, the Court is denying summary judgment of no inequitable

 conduct as there are genuine issues of material fact as to whether Plaintiff had made material

 misstatements to the USPTO. For the same reasons, Plaintiff’s motion for summary judgment on

 Defendants’ unclean hands defense is denied as there are genuine factual disputes as to whether

 Plaintiff is “guilty of conduct involving fraud, deceit, unconscionability, or bad faith.” See Sun

 Microsystems, Inc., 630 F. Supp. 2d at 410.

     IV.      CONCLUSION

           Plaintiff’s motion for partial summary judgment of collateral estoppel (D.I. 460) is

 granted in part and denied in part. The motion is granted as to Defendants’ §§ 102 and 103

 invalidity defenses to the five patents that were litigated in the Kansas Action. Defendants’

 motion for summary judgment of no collateral estoppel (D.I. 498) is denied on this ground.

           Plaintiff’s motion for partial summary judgment of collateral estoppel is denied as to

 Defendants’ § 112 invalidity defenses and Plaintiff’s doctrine of equivalence theories.




                                                    23
Case 1:17-cv-01734-RGA Document 564 Filed 03/16/21 Page 24 of 24 PageID #: 25106




 Defendants’ motion for partial summary judgment of no collateral estoppel is granted on these

 grounds.

        Plaintiff’s motion for summary judgment on Defendants’ equitable defenses (D.I. 460) is

 granted as to acquiescence and waiver and denied as to unclean hands.




                                               24
